Citation Nr: 1755937	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-18 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 70 percent, for dysthymic disorder


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1971 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In January 2017, the Board remanded the matter for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11Vet. App. 268, 271 (1998).  The matter is now again before the Board for further appellate action.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Throughout the entire appeal period, the Veteran's dysthymic disorder has been manifested by social and occupational impairment that most nearly approximates deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for dysthymic disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9434 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter dated May 2010, prior to the September 2010 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded VA psychiatric examinations in June 2010 and February 2017.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased in severity since his most recent examination.  The Veteran was also afforded the opportunity to present testimony at a hearing before the Board in July 2016.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Veteran's service-connected PTSD has been assigned a rating pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130. 

According to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.  Id. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Initially, the Board notes the RO increased the disability rating to 70 percent, effective May 20, 2010 in its May 2017 rating decision, subsequent to the Veteran's February 2017 VA examination.  Despite, the increased rating, the Veteran continues to assert entitlement to a higher disability rating. 

In his May 2010 claim for increase, the Veteran stated his condition had progressively gotten worse and that he was experiencing symptoms of depressed mood, emotional outbursts for no reason, and no interest in most things.  He stated he felt most comfortable staying at home by himself and requested an increase to his disability evaluation in excess of 30 percent.

The Veteran underwent a VA examination in June 2010 in which he presented symptoms of daily chronic headaches, little to no interest in anything, social isolation, increased fatigue, and concentration problems.  At the time of the examination, the Veteran was employed doing maintenance work, and although his employer had not expressed any issues with the Veteran's performance, he felt he had a problem performing his work.  In particular, he reported problems remembering instructions and details, as well as a decrease in motivation.  The examiner noted the Veteran was casually dressed, attentive, cooperative, with appropriate full affect, and intact orientation as to person, time, and place.  However, the examiner also noted the Veteran was tense; wringing his hands, guarded toward the examiner, and had a dysphoric and anxious mood.  Although the examiner noted the Veteran's attention was intact he did note the Veteran was slow in performing serial 7's.  The examiner also noted no drug or alcohol use.  Although the Veteran was preoccupied with one or two topics, he did not present with any delusions, hallucinations or inappropriate behavior.  Furthermore, the Veteran had good impulse control and hygiene, and did not exhibit evidence of ritualistic behavior, panic attacks, suicidal or homicidal ideations. 

The Veteran's treatment records for the appeal period are consistent with the findings of the VA examination.  He continued to report long periods of depression and little interest in any activity, as well as years of sexual abstinence.   

At his July 2016 hearing, the Veteran indicated that his disorder progressively worsened since the June 2010 VA examination.  He stated he had a stent placed in his heart in July 2016 due to his anxiety and stress levels, and also reported increased symptoms of sadness, anxiety, inability to concentrate, and a lack of interest in anything.

As part of the Board's January 2017 remand, the Veteran underwent a VA examination in February 2017.  On that occasion, the Veteran endorsed the following psychiatric symptoms: depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; difficulty in understanding complex commands; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and neglect of personal appearance and hygiene.  Indeed, the examiner noted the Veteran was adequately dressed during the examination but was unshaven.  The examiner noted the Veteran was alert and oriented, and his thought processes were goal oriented and concrete.  However, the Veteran's affect was blunted and his mood depressed.  Additionally, he expressed some irritability and frustration.  The Veteran's speech was slow in rate but normal in volume and tone.  The examiner noted no suicidal or homicidal ideations, and no psychotic symptoms.  The Veteran's memory was subjectively impaired on objective testing.  At the time of the examination, the Veteran was still employed with the same employer of 12 years, though he felt unsure of his future there as the management of the company had recently changed. The Veteran was not using alcohol or drugs and reported to have positive relations with his siblings. 

Insofar as the Veteran is seeking a disability rating in excess of 70 percent, the Board finds the preponderance of the evidence is against a higher evaluation for his dysthymic disorder because the record does not demonstrate the total impairment that would more nearly approximate a higher schedular evaluation.  At both of his VA examinations the Veteran was appropriately dressed.  Although his mood and affect have varied, the record shows the Veteran has been oriented as to person, place, and time.  His treatment records and his VA examinations indicate he has not experienced any hallucinations or suffered from any delusions at any time.  His thought process and communication have been logical and coherent.  The record also indicates the Veteran has been able to maintain his own hygiene and finances throughout the appeal period, with the occasional neglect of hygiene.  Furthermore, the Veteran has not reported, at any point in the appeal period, suicidal or homicidal ideations, plans, or intent.  
Based on the foregoing, the Board finds that the nature, severity and frequency of the symptoms suggested by the 100 percent rating criteria are not shown at any time during the appeal period.  Thus, an increased disability evaluation for this period is not warranted. 


ORDER

Entitlement to a rating in excess of 70 percent for major depressive disorder is denied. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


